Opinion issued June 11, 2013




                                      In The
                               Court of Appeals
                                      For The
                           First District of Texas

                               NO. 01-12-01179-CV
                                    ____________

                          GLEN GILMORE, Appellant

                                         V.

           ALDINE INDEPENDENT SCHOOL DISTRICT, Appellee


                     On Appeal from the 151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-52866


                           MEMORANDUM OPINION

      Appellant Glen Gilmore, defendant-intervenor in the underlying trial court

cause, filed a notice of appeal to the 151st District Court of Harris County from an

order signed in the tax court, but the appeal was instead assigned to this Court.

Appellant has filed a “Motion to Remand to Trial Court for Lack of Final
Appealable Order” because there is no final judgment disposing of appellant’s

claims in the court below. The record that was filed in this appeal shows that the

plaintiff, Aldine Independent School District, along with various intervening taxing

units, filed a non-suit. However, the record does not contain a signed order granting

the non-suit, nor does it contain any order finally disposing of the appellant’s claims

in intervention.

      Generally, appeals may be taken only from final judgments. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). We have no jurisdiction to hear

an appeal from a judgment that is not final, unless there is specific statutory

authority permitting an appeal before final judgment. See Stary v. DeBord, 967
S.W.2d 352, 352–53 (Tex. 1998); Iacono v. Lyons, 6 S.W.3d 715, 716–17 (Tex.

App.—Houston [1st Dist.] 1999, no pet.). Here, the record reflects that no final

judgment has been entered by the trial court in this case.

      On May 17, 2013, the Court notified the parties of its intent to dismiss the

appeal for want of jurisdiction unless appellant filed a response demonstrating this

court’s jurisdiction on or before May 28, 2013. See TEX. R. APP. P. 42.3(a).

Appellant has not filed a response.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f).

                                           2
       We dismiss all pending motions as moot.

                                 PER CURIAM

Panel consists of Justice Keyes, Higley, and Bland.




                                         3